DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,480,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the claims of this application would obviously have been construed from those of the patent by one having ordinary skill in the art at the time the invention was filed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1, 2, 4, 7, 8, 10, 13, 14 and  16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaney  ‘631.


    PNG
    media_image1.png
    717
    551
    media_image1.png
    Greyscale

(13)    The metric preference 305 may be any attribute of the journey that the 

time or the least money cost.  Users 200 may be provided with a selection of 
metric choices from which to select one or more preferred metrics.  One 
possible metric is minimizing the environmental impact of the journey.  For 
example, the user may prefer to minimize their emitted carbon dioxide, and thus 
bicycling, having zero emissions, may be recommended in good conditions, but 
walking may be recommended where cycling is impossible due to snow on the 
ground or, if a motor vehicle must be recommended, then a natural gas fueled 
bus may be recommended over a private car because it involve lower emissions 
per traveler. 
 
(14)    Another possible metric is the productive time of the journey.  Users 
200 may be able to accomplish tasks where there is non-engaged time on a bus or 
train, or waiting for a bus or train.  By contrast, driving a car or riding a 
bicycle takes the user 200's full attention, and thus these are less productive 
choices.  Additionally, safety may be another possible metric.  A user who 
normally drives may benefit from switching to a professionally driven bus or 
taxi during severe weather or traffic conditions.  Similarly, a user who 
normally walks or cycles may be routed away, at the cost of time, from an 
intersection or rail crossing having a high accident rate. 
 
(15)    In general, embodiments of the invention provide the users 200 with 
several choices or combinations of choices for the metric preference 305.  
Particularly, the choice of metric preference may include at least one metric 

time, and (iii) safety.  The metric preferences 305 may be simultaneously 
optimized for all users 200 at run-time, as opposed to being pre-selected by 
the system or selectable by the user only as a filter of already-determined 
results.  Especially where the user 200 is given a choice of metric preferences 
305 that includes at least one of environmental impact, productive time, or 
safety, this aspect of the invention has the advantage of providing users with 
journey recommendations that are valuable on their own chosen terms. 
 
(16)    In some embodiments, the metric preferences 305 are not presented as 
explicit choices to be input by the users 200.  In such cases, the metric 
preferences may be inferred from user behavior, or may be set at the system 
level for some or all users at the time of implementation.  Where, as in the 
embodiment of FIG. 6, an organization 600 practices the invention, the 
organization 600 may select the metric preferences for all users.  Similarly, 
the choice of metric preferences may be made initially for users by the 
selection of reasonable defaults.  In general, the metric preferences 305 may 
be regarded as existing equivalently, regardless of how they are set, or by 
whom, and even if they are the same for all users. 
 
(17)    Referring still to the embodiment depicted in FIG. 3, the journey 
planning program 101 uses the combined user travel preferences database 103, 
structured as shown for the User N Input 300, to generate the coordinated 
optimized recommended travel plan 105.  The coordinated optimized recommended 

system, including the User N Output 308 and all other users' output 307, which 
may be structured in the same manner as the User N Output 308, as depicted.  
The User N Output 308 may include a recommended route 309, a recommended start 
time 310, and a recommended mode 311.  Optionally, the recommended mode 311 may 
include at least two alternative modes 312; an embodiment in which at least two 
or more alternative modes 312 are provided has the advantage of giving the user 
modal choices that a user may take seriously as relevant to the user's stated 
metric preference 305. 
 
(18)    Referring now to the embodiments depicted in FIGS. 1-3, the operational 
environment of the invention may include a plurality of users 200, each of 
which has a future journey, as represented by the arbitrary user N's origin 302 
and destination 303.  The several user's 200 need not share any common journey 
characteristics--the users 200 may all have different origins, destinations, 
and preferences.  However, in one conceptualization, the users 200 may be 
understood to share a travel space.  A travel space may be understood to 
encompass one or more stated geographies, time periods, and/or modal systems of 
transport, in which the users 200 wish to travel and to which the journey 
planning program 101 is to be applied.  Accordingly, each user's origin and 
destination may be understood to each include location and/or time information 
such that "depart at" or "arrive by" requirements are reflected in the data. 
 
(19)    For example, one travel space may consider daily commuting in a major 

area and its surrounding region, the time period may be defined as a morning 
commute period (e.g. 5:00 AM-10:00 AM), and the modal systems may be defined to 
include car, bus, bicycle, walking, train, and so forth.  The modal systems may 
be further divided according to what exists in the particular urban area.  For 
example, car transport may be divided into private user-owned cars, taxis, 
carpool schemes, and/or vehicle sharing schemes such as ZIPCAR.RTM..  
Similarly, bicycle transport may be divided between user-owned bicycles and 
bicycle sharing schemes such as DIVVY.RTM., and train transport may distinguish 
between commuter rail, light rail, subway/metro, intercity rail, high speed 
rail, and so forth. 
 
(20)    Embodiments of the invention may be applied to widely varying travel 
spaces.  Additional examples include regional, national, or international 
transport routes over time frames of days or weeks.  Similarly, a travel space 
may be defined narrowly, for example in a busy work facility or airport over 
time frames of hours or fractions of hours.  In still other embodiments, users 
need not be human travelers, but may be livestock, cargo, data packets, or 
generally any unit that may be moved on a journey within a travel space. 
 
(21)    Referring still to the embodiments depicted in FIGS. 1-3, analytics 
engine 102 may be a general purpose analytics engine or may operate on a model 
tailored to transport systems.  The analytics engine 102 may be configured for 
finding patterns and efficiencies in at the macro level, understood in the 

the analytics engine may consider levels of congestion on particular roads, but 
may be configured to abstract over individual vehicles moving through 
intersections. 
 
(22)    In addition to the preferences of the several users 200 as recorded in 
the user travel preference database 103, the journey planning program 101 may 
present to the analytics engine data on the various modes of transport within 
the travel space as may be stored in the transport database 104.  FIG. 5, 
described in detail below, identifies various exemplary sources of transport 
data suitable for macro analytics, according to various aspects of the present 
invention. 
 
(23)    Referring now to the flow chart diagram of FIG. 4, FIG. 4 describes one 
embodiment of the journey planning program 101.  According to the depicted 
embodiment, at step 400, the journey planning program 101 accesses a user 
database such as the user travel preference database 103.  The user database 
may include travel preferences 301 and a metric preference 305 for each user, 
as described above.  The travel preferences 301 may include the mode preference 
304, the origin 302, and the destination 303.  At step 401, the journey 
planning program may access a transport database such as the transport database 
104, which includes transport data, as described above. 
 
(24)    At step 402, the journey planning program 101 may simultaneously 

travel preferences 301.  The transport data may be presented to the analytics 
engine 102.  Internally, the analytics engine may generate a prediction or 
model of travel processes within the transport space, which may include speeds 
and congestion levels at different times.  The journey planning program 101 may 
further present possible routes on various modes for the various users to the 
analytics engine 102, which may in turn update the prediction and/or model to 
account for the effect of possible user routes through the system.  The 
analytics engine 102 may continue to try possible routes and modes for various 
users until a good or best solution is reached.  A best solution may be a 
prediction or model where the most users' preferred metrics are maximized to 
the greatest extent possible.  A good solution may be understood as a solution 
that does well compared to other models, but is not necessarily or not provably 
the best solution. 
 
(25)    Referring still to the embodiment depicted in FIG. 4, the journey 
planning program 101 generates a recommended travel plan at step 403.  The 
recommended travel plan may be structured along the lines of the coordinated 
optimized recommended travel plan 105, described above.  The recommended travel 
plan may include, for each user 200, the recommended route 309 from the user's 
origin 302 to the user's destination 303, the recommended mode 311, and the 
recommended start time 310. 
 
(26)    Where the journey planning program 101 presents possible user routes 

affected by the proportion of travelers within the transport space that are 
users of the system.  In embodiments where the users 200 represent a large 
fraction of travelers in the transport space, there may be observable changes 
in overall traffic and/or usage patterns within the transport space because of 
users 200 behaving according to the system's recommendations.  Thus, 
embodiments of the invention have the advantage of being able to not only plan 
around traffic, but also to actively reduce congestion.  Even where users 200 
do not make up a large fraction of the travelers in the transport space, 
embodiments of the invention still perform macro analytics-based guidance by 
which users 200 may maximize their preferred metrics in the travel space. 
 
(27)    At step 404, each user 200's individual output may be returned.  The 
individual output may include the user 200's recommended route 309, recommended 
mode 311, and recommended start time 310.  The output may be delivered to each 
user 200 via any electronic transmission means, including email, test message, 
mobile app, or browser app. The delivery system may be incorporated with a 
system for monitoring whether users actually follow the recommended route 309; 
such a system may track the route taken by each user 200 via the user 200's 
Global Positioning System (GPS) enabled mobile device, or such a system may 
collect survey data from the users 200 asking whether they followed the 
recommendation or not.  Data on rates of users 200 following the system's 
recommendations may be fed back into the transport database 104.


                                                                               PTO -892
The remaining references cited on the PTO 892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.